ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2012-02-01_ADV_01_NA_02_EN.txt.                      94 	




                                  DECLARATION OF JUDGE GREENWOOD



                       Agreement with Opinion and its reasoning — Ms Saez García unquestionably
                     an official of IFAD at all relevant times — Propriety of Court giving an opinion —
                     Unsatisfactory nature of procedure for recourse to the Court — Incompatibility
                     with modern concepts of justice — Need for equality before the Court — Power of
                     Court to order IFAD to pay some or all of Ms Saez García’s costs.



                        1. I have voted for the Advisory Opinion and have no reservations
                     about the answers given by the Court to the questions posed by IFAD.
                     Far from the ILOAT having exceeded its jurisdiction, I do not see how it
                     could have arrived at any decision other than that Ms Saez García was an
                     official of IFAD and that the actions of which she complained were
                     attributable to IFAD. I agree with the conclusion in the Advisory Opin-
                     ion that the Global Mechanism does not have international legal person-
                     ality and, in particular, lacks the power to conclude a contract of
                     employment. However, even had I been persuaded that the Global Mech-
                     anism could have employed Ms Saez García, I have no doubt that it was
                     IFAD which did in fact employ her. Since the successive offers of employ-
                     ment she received came from IFAD, expressly offered her an appoint-
                     ment with IFAD, stipulated that her appointment was to be on the terms
                     specified in IFAD’s personnel manual (in its successive versions) and was
                     terminable by notice from or to IFAD, I find it more than a little surpris-
                     ing that IFAD has tried to argue that she was not its employee. Such an
                     argument is plainly unsustainable. It also seems to me to be beyond seri-
                     ous argument that Ms Saez García’s complaint concerned matters falling
                     within the jurisdiction of ILOAT. I am therefore entirely in agreement
                     with the answers which the Court has given to Questions I and IX and
                     with the decision that there is no need for any further answer to Ques-
                     tions II to VIII.




                        2. I also agree that, in the circumstances of the present case, the Court
                     was right to comply with the request for an advisory opinion but I have
                     reached that conclusion with considerable reluctance and only because of
                     the particular circumstances of the case. The Opinion highlights —
                     rightly, in my view — the unsatisfactory nature of the provision for
                     recourse to the Court laid down in Article XII of the Annex to the Statute
                     of the Administrative Tribunal of the International Labour Organization

                     88




7 CIJ1030.indb 172                                                                                        20/11/13 13:54

                     95 	       judgment no. 2867 of the ilo (decl. greenwood)

                     (reproduced in paragraph 1 of the Opinion). As the Court makes clear,
                     the procedure created by that provision is open to serious criticisms in
                     that it falls well short of modern standards on equality of the parties in
                     legal proceedings.
                        3. The first criticism is systemic in nature. In contrast to the procedure
                     which existed, until 1995, in respect of decisions of the United Nations
                     Administrative Tribunal, there is a marked inequality of access to justice
                     in that the employer, but not the employee, may challenge a decision of
                     the Tribunal. While that inequality might have been acceptable fifty years
                     ago (although for some judges it aroused concerns even then), I do not
                     believe that it is acceptable today. This inequality is no technicality ; it is
                     a fundamental flaw in the system created by Article XII. I agree with
                     what the Court says about this flaw in the system at paragraphs 33 to 48
                     of the Advisory Opinion. The Court should not be asked to participate in
                     a procedure whose inequality is at odds with contemporary concepts of
                     due process and the integrity of the judicial function. I agreed that the
                     Court should give an Opinion in the present case only because I believed
                     that the Court should not, without warning, withdraw its participation in
                     a procedure for challenging Tribunal decisions which has been in place
                     for many years and has therefore formed part of the assumptions made
                     by all concerned — employees as well as employers — in proceedings
                     before the Tribunal. However, the inequality of access which exists at
                     present cannot be allowed to persist into the future. The need for reform
                     of Article XII of the ILOAT Statute is urgent and it is very much to be
                     hoped that a new procedure for challenging judgments of the Tribunal
                     can be put in place within a short period of time.




                       4. The second criticism is somewhat different and concerns a potential
                     inequality in the proceedings before the Court. There are, of course, no
                     parties in the formal sense in advisory proceedings before the Court.
                     Nevertheless, the type of advisory proceeding in which the Court is asked
                     to engage under Article XII of the ILOAT Statute is of a quite different
                     character from those proceedings which result from questions posed by
                     the General Assembly, such as Legal Consequences of the Construction of
                     a Wall in the Occupied Palestinian Territory (Advisory Opinion,
                     I.C.J. Reports 2004 (I), p. 136) and Accordance with International Law of
                     the Unilateral Declaration of Independence in Respect of Kosovo (Advisory
                     Opinion, I.C.J. Reports 2010 (II), p. 403). Under Article XII, a staff
                     member, such as Ms Saez García, who has been successful in a case before
                     ILOAT can find that the judgment in her favour is challenged before this
                     Court, whose opinion, though “advisory” under the Court’s Statute, is
                     binding under the terms of Article XII (2) of the ILOAT Statute. If the
                     Court concludes that the ILOAT has exceeded its jurisdiction, or that
                     there has been a fundamental flaw in procedure, the staff member will

                     89




7 CIJ1030.indb 174                                                                                     20/11/13 13:54

                     96 	       judgment no. 2867 of the ilo (decl. greenwood)

                     lose the compensation awarded to her. In substance, therefore, if not in
                     form, the proceedings before the Court are proceedings between the
                     Organization requesting the Opinion and the staff member, and the
                     Court’s opinion will determine whether or not the staff member continues
                     to be entitled to the compensation awarded to her. Yet, as the Opinion
                     points out at paragraphs 45 to 47, the staff member has no direct access
                     to the Court ; she can make representations and submit documents to the
                     Court only through the Organization. The resulting disparity is incompa-
                     tible with modern notions of justice and due process. I agree that the
                     Court has managed to fashion a procedure which, in the present case, has
                     done all that can be done to compensate for that deficiency and has
                     ensured that, in the end, Ms Saez García received a fair hearing. Howe-
                     ver, IFAD’s approach to the proceedings, of which the Court (in para-
                     graph 46 of the Opinion) has rightly been critical, amounted to treating
                     Ms Saez García as a spectator rather than a participant in proceedings
                     whose outcome would have a direct and substantial effect upon her. In
                     the end, I believe that the action taken by the Court prevented that
                     approach from giving rise to a denial of justice but it is a graphic remin-
                     der of the deficiencies inherent in a system in which a judgment in favour
                     of a staff member is challenged in proceedings to which the employing
                     organization, but not the staff member, has direct access to the Court.



                        5. That leads me to a final point concerning the costs of the proceedings.
                     Article 64 of the Court’s Statute provides that “[u]nless otherwise decided by
                     the Court, each party shall bear its own costs”. The words “unless otherwise
                     decided” make clear that the Court is given a power to order that one party
                     should pay all or part of the costs incurred by the other party, although
                     Article 64 plainly envisages that the Court will do so only in exceptional
                     circumstances and that the normal rule will be that each party bears its own
                     costs. In fact, the Court has never made use of the power given to it by the
                     opening words of Article 64. Article 64 is, of course, designed for conten-
                     tious proceedings in which there are parties but Article 68 of the Statute
                     provides that “[i]n the exercise of its advisory functions the Court shall fur-
                     ther be guided by the provisions of the present Statute which apply in
                     contentious cases to the extent to which it recognizes them to be applicable”.
                     The Court is given a broad discretion by this provision ; it may determine
                     whether and to what extent provisions of the Statute framed for use in
                     contentious cases are appropriate to be applied in advisory proceedings. In
                     my view, the Court can — and should — recognize the provisions of
                     Article 64 as applicable in the present type of advisory proceeding. To do so
                     would recognize the reality of such proceedings as a confrontation between
                     a staff member and an international organization and address the obvious
                     disparity between the financial resources available to each of them.
                        6. In the present case, Ms Saez García did not request an order for
                     costs. Had she done so, I would have been willing to order that IFAD

                     90




7 CIJ1030.indb 176                                                                                     20/11/13 13:54

                     97 	       judgment no. 2867 of the ilo (decl. greenwood)

                     pay at least part of the costs she incurred. In my opinion, there are two
                     reasons for making such an order. First, IFAD chose to challenge the
                     judgment of the ILOAT and was unsuccessful in that challenge. In doing
                     so, it forced Ms Saez García to suffer a significant delay in payment of the
                     compensation awarded to her and to incur costs of legal representation in
                     the proceedings before the Court. I do not question IFAD’s entitlement
                     to seek the opinion of the Court but, since that challenge failed, I consi-
                     der it only equitable that IFAD should meet the costs reasonably incur-
                     red by Ms Saez García. That it was reasonable for Ms Saez García to use
                     the services of counsel to make representations on her behalf is beyond
                     doubt given the resources which IFAD was able to devote to the case. I
                     should add that the high quality of the representations made on her
                     behalf meant that they were of substantial assistance to the Court.
                     Secondly, the costs which Ms Saez García was obliged to incur were
                     almost certainly increased by the approach which IFAD took to the
                     proceedings. For this reason also, I consider it equitable that IFAD,
                     rather than Ms Saez García, should be required to meet those costs.



                                                         (Signed) Christopher Greenwood.




                     91




7 CIJ1030.indb 178                                                                                  20/11/13 13:54

7 CIJ1030.indb 180   20/11/13 13:54

